Citation Nr: 1723522	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  16-46 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection or an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a left leg disability. 

4. Entitlement to service connection for a low back disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1952 to February 1954, with service in Korea.  He received the Combat Infantryman Badge and the Korean Service Medal with 2 Bronze Stars.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which, in pertinent part, denied service connection for PTSD and low back and left leg disabilities, and declined to reopen a previously denied claim of entitlement to service connection for depressive disorder..  

Service connection for a "nervous disorder claimed as shell shock" was previously denied in a final February 1987 Board decision.  The Board finds that the instant August 2014 claim for a psychiatric disorder is the same as the prior 1985 claim, requiring new and material evidence, as it is based on the same symptoms previously reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury).  The issues on appeal have therefore been recharacterized and broadened as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the acquired psychiatric disorder claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the service connection claims, which are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in a February 1987 Board decision..

2.  Evidence received since the February 1987 Board decision includes information that was not previously considered that related to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The Board's February 1987 decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim of entitlement to service connection for an acquired psychiatric disorder was denied in a February 1987 Board decision, on the basis that there was no evidence of an acquired psychiatric disability for many years after service or indication of any relationship between such disability and service.  The Board decision, which was prior to the creation of the Court of Appeals for Veterans Claims, was final when issued.  See 38 U.S.C.A. § 7104(b); 38 C.F.R § 20.1100(a).

New evidence added to the record since the February 1987 Board decision includes a December 2014 VA examination describing the nature and etiology of the Veteran's current psychiatric disorder.  Because this evidence relates to an unestablished fact necessary to substantiate the claim, it is reopened.  38 C.F.R. 
§ 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran was afforded a VA psychiatric examination in December 2014.  However, this examination report is inadequate and a new examination must be conducted upon remand.  The examiner confusingly stated that the Veteran both does and does not meet the DSM-V symptoms criteria for posttraumatic stress disorder (PTSD), and did not provide any response as to whether the Veteran met criteria B-H for such a diagnosis.  Nor did the examiner address the etiology of the Veteran's diagnosed depressive disorder.  Accordingly, a new examination is needed on remand.  The examiner should specifically consider the service records, treatment records from the 1980s, and the lay statements describing changes in the Veteran's personality after service.  
Additionally, given the Veteran's combat service and current diagnoses of back and left leg disabilities, the duty to provide an examination on remand is triggered.  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records. 

2.  With any necessary assistance from the Veteran, request any outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination with a psychiatrist other than the December 2014 VA examiner to determine the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions:

(a) A diagnosis of PTSD should be explicitly ruled in or excluded, and if diagnosed, the stressor(s) upon which such a diagnosis is based should be identified.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner must reconcile this finding with diagnoses of PTSD in the Veteran's VA outpatient treatment records. 

(b)  For any other psychiatric disability other than PTSD diagnosed, to include depressive disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include as a result of conceded stressors of his combat service.  If a diagnosis of depressive disorder is not warranted, the examiner must reconcile this finding with diagnoses of depressive disorder in the Veteran's VA outpatient records.  In addressing the etiology any diagnosed psychiatric disorder, the examiner should specifically consider the service records, treatment records from the 1980s, and the lay statements describing changes in the Veteran's personality after service.

A thorough rationale and explanation for the conclusions reached should be set forth.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any left leg and back disabilities.  The claims folder must be made available and reviewed by the examiner and so noted in the examination report.  Any indicated tests should be performed.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a)  For any diagnosed left leg disability, including degenerative joint disease of the left knee, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service, or is otherwise related to service, to include as a result of any combat injuries reported therein.  In addressing this question, the examiner is to concede any reported combat injury, even if not documented in the service treatment records.
(b) If a knee genu varum deformity of the left leg is diagnosed, please determine whether such diagnosis is a developmental defect or a developmental disease.  For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.

(1) If the diagnosed left knee genu varum deformity is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service that resulted in an additional left leg disability.  If so, please describe the resultant disability.

(2) If the Veteran's left knee genu varum deformity is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.  Please support your opinion with a robust rationale.

(3) If the Veteran's knee genu varum deformities do not have a congenital origin, please address the questions outlined in part (a) above.

(c) For any back disability diagnosed, to include degenerative joint disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service, or is otherwise related to service, to include as a result of any combat injuries reported therein.  In addressing this question, the examiner is to concede any reported combat injury, even if not documented in the service treatment records.

A thorough rationale and explanation for the conclusions reached should be set forth.

5.  Then readjudicate the issues on appeal.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

